CONCILIATION ORDER
Honorable Tom Tso, Judge presiding.
The petition of Nancy Allison for traditional conciliation of her marriage with Frank Allison has come before the court, and it appears the court should apply traditional Navajo law in order to permit conciliation .
The court takes judicial notice of the fact there is a longstanding custom and tradition among the Navajo People for a judge of the Navajo Tribal Courts to appoint a member of the community to mediate and conciliate problems among members of the community. That tradition permits the appointment of an elder, chapter official or other person of respect in the mediation or conciliation acts as an officer of the court and has the authority to compel individuals to take part in the process. Albert Ross has acted as a community mediator in a traditional fashion in the past, and he is a proper person for such purpose.
It is therefore ORDERED that Albert Ross work with Nancy Allison and Frank Allison in mediating and conciliating their problems and that Mr. Ross is authorized to require that Lillian Whitegoat, Katherine Sherman, Rita Allison, Lita Silversmith and George Whitegoat cooperate with him in the conciliation process. All these parties are to work with Mr. Ross as if they were appearing before him in court. Mr. Ross is authorized to request the assistance of Navajo law enforcement officers in his work, and he shall make an informal report of his work. He shall serve copies of the petition and this order on the individuals named above.